COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  ERIBERTO LOPEZ,                                              No. 08-21-00041-CR
                                                  §
  Appellant,                                                     Appeal from the
                                                  §
  v.                                                            112th District Court
                                                  §
  THE STATE OF TEXAS,                                        of Reagan County, Texas
                                                  §
  Appellee.                                                        (TC# 01993)
                                                  §


                                 MEMORANDUM OPINION

       Appellant Eriberto Lopez has filed a motion to voluntarily dismiss his appeal. The Court

grants Appellant’s motion and dismisses this appeal. See TEX.R.APP.P. 42.2 (governing voluntary

dismissals in criminal cases).



April 26, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)